Citation Nr: 0100112	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  95-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for nosebleeds.

3.  Entitlement to a compensable evaluation for tension 
headaches.

4.  Entitlement to service connection for the chronic 
residuals of a throat infection.

5.  Entitlement to service connection for the chronic 
residuals of an ear infection.

6. Entitlement to service connection for a hearing loss 
disability.

7.  Entitlement to service connection for the chronic 
residuals of a left shoulder injury, manifested by joint 
pain.

8.  Entitlement to service connection for the chronic 
residuals of a left ankle injury, manifested by joint pain.

9.  Entitlement to service connection for tinea cruris, on a 
direct basis and due to undiagnosed illness as a result of 
service in the Southwest Asia Theater pursuant to 38 C.F.R. § 
3.317.

10.  Entitlement to service connection for joint pain of the 
knees, elbows, and hands due to undiagnosed illness as a 
result of service in the Southwest Asian Theater pursuant to 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993, 
including a period from December 1990 to April 1991 in the 
Southeast Asia Theater during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, granted entitlement to 
service connection for hypertension, nosebleeds, and tension 
headaches by rating decision dated in July 1998.  The veteran 
disagreed with the assigned ratings by correspondence dated 
in August 1998.  Accordingly, these three issues are taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the statement of the case indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Also by rating decision dated 
in July 1998, the RO denied the remaining claims on appeal, 
which are now before the Board.

A hearing was held before the Board sitting in Montgomery, 
Alabama, in July 2000.  The undersigned Veterans Law Judge 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.

3.  Nosebleeds are not associated with allergic, bacterial, 
or granulomatous rhinitis and are not otherwise shown to be 
significantly disabling.

4.  Tension headaches are manifested by subjective complaints 
of headaches once or twice per month.  There is no objective 
evidence of nausea or vomiting, blurry or double vision, 
photophobia, tinnitus, or numbness or tingling. 

5.  The chronic residuals of a throat infection are not 
currently shown based on the evidence submitted for the 
record.

6.  The chronic residuals of an ear infection are not 
currently shown based on the evidence submitted for the 
record.

7.  A hearing loss disability is not currently shown based on 
the evidence submitted for the record.

8.  The veteran reported left shoulder pain while in service; 
the veteran has post service evidence of left shoulder 
arthralgia.

9.  There is no evidence of a chronic left ankle disorder 
during service; the evidence does not relate the current left 
ankle joint pain with any event or occurrence on active duty 
service.

10.  The medical evidence of record does not relate the 
currently-diagnosed tinea cruris with any event or occurrence 
during active duty service; there is no evidence of a 
relationship between the veteran's currently-diagnosed tinea 
cruris and an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War. 
 
12.  Joint pain of the knees was shown to exist prior to the 
veteran's military service in the Southwest Asia theater 
during the Persian Gulf War.

13.  Joint pain of the elbows and hands is not shown to be 
manifest to a degree of 10 percent or more.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.104, Diagnostic Code (DC) 7101 (1997) (2000). 

2.  The criteria for a compensable evaluation for nosebleeds 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.97, DC 
6522, 6523, 6524 (1997) (2000). 

3.  The criteria for a compensable evaluation for tension 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 
4.124a, DC 8100 (2000).

4.  The chronic residuals of a throat infection are not shown 
to be incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000). 

5.  The chronic residuals of an ear infection are not shown 
to be incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000). 

6.  A hearing loss disability is not shown to be incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000). 

7.  With resolution of reasonable doubt in the veteran's 
favor, the chronic residuals of a left shoulder, manifested 
by joint pain, was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

8.  The chronic residuals of a left ankle injury, manifested 
by joint pain, are not shown to be incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

9.  Tinea cruris is not shown to be incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

10.  Tinea cruris is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).

11.  Joint pain of the knees is not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (2000).

12.  Joint pain of the elbows and hands is not shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that while this case was 
undergoing development, new legislation was passed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  The Board has reviewed this case mindful of the 
notice and development provisions of that law, and concludes 
that sufficient notice has been provided.  Moreover, as set 
forth below, there is no need for additional examination, as 
there is no reasonable possibility that an examination would 
result in holdings other than those set forth below.

With respect to the veteran's claims for a higher disability 
rating, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

With respect to the veteran's remaining service connection 
claims, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Hypertension

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in July 
1998 and a 10 percent rating was assigned effective to May 
1993, the date the veteran was separated from service.  The 
veteran disagreed with the decision and the issue was 
ultimately characterized as entitlement to an increased 
rating.  As such, Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application.   As the statement of the case indicated 
that all pertinent evidence has been considered, and the RO 
has determined that a 10 percent rating is to be assigned for 
the entire period at issue, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Further, during the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2000).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that the schedular 
ratings applicable to hypertension (DC 7101) essentially did 
not change as a result of these new revisions, and the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

The RO has rated the veteran's hypertension under DC 7101.  
Under the pre-amendment regulations, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation may be warranted.  Finally, Note 1 
indicated that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, DC 7101 
(1997).  As such, the use of medication was considered in the 
assignment of a rating.  

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
would be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation may be 
warranted.  Finally, Note 1 indicated that hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, DC 7101 (2000).  

In a July 1995 VA hypertension examination report, the 
veteran related a history of high blood pressure since 1993.  
He had no subjective complaints and there were no objective 
findings made.  Blood pressure readings were reported as 
126/74 sitting, 122/74 lying, and 116/64 standing.  
Medications included hydochlorothiazide, enalapril, and a 
potassium supplement.  There was no evidence of an enlarged 
heart and the apex beat was not beyond the midclavicular 
line.  The diagnosis was essential hypertension.  In a 
November 1996 VA general medical examination report, blood 
pressure was reported as 130/78 sitting, 130/72 lying, and 
132/78 standing.  The diagnoses included hypertension.  In an 
April 1998 VA general medical examination, the veteran 
reported a history of high blood pressure since 1993.  He was 
on medication but did not know the name.  His blood pressure 
was recorded as 144/84, 145/82, and 142/84.  The final 
diagnoses included hypertension.  A longitudinal review of 
the outpatient treatment records reflect blood pressure 
readings essentially in the 110s-140s/70s-80s.  Isolated 
readings of 150-160s/90-100s are noted over the course of 
several years.  

At a hearing before the Board in July 2000, the veteran 
testified that he was first diagnosed with hypertension in 
May or June, 1993, and he was placed on medication.  He 
related that his medication was recently adjusted because of 
newly-diagnosed diabetes.  Upon further questioning, he 
indicated that his medication had been adjusted in October 
1999 and he thought his blood pressure readings were around 
140-150/100.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the pre-amendment regulations.  Specifically, the 
blood pressure readings prior to January 1998 were 
essentially in the 120-140s/70-80s range.  There is no 
evidence that his diastolic readings were rarely, if ever, 
greater than 110 during the appeal period.  Further, a 10 
percent evaluation is warranted under the pre-amendment 
regulations for continuous medication use.  In this case, it 
is apparently that the veteran has been on antihypertensive 
medication; however, no higher than a 10 percent evaluation 
would be appropriate under the regulations in effect prior to 
January 1998.  Similarly, a 10 percent evaluation is not 
warranted under the new regulations.  Specifically, recent 
blood pressure readings are in the 130-140s/80-90s range, 
which does not satisfy the criteria a 20 percent evaluation 
requiring diastolic blood pressure readings predominantly 110 
or more or a systolic reading of 200 or more.  Thus, the 
veteran's claim for an increased rating must be denied at 
this time under both the pre-amendment and current criteria.  


II.  Entitlement to a Compensable Evaluation for Nosebleeds

Historically, the RO granted entitlement to service 
connection for nosebleeds as secondary to the veteran's 
service-connected hypertension and assigned a noncompensable 
evaluation.  The Board notes that when a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  In that respect, the RO determined that the 
veteran's nosebleeds to be analogous to granulomatous 
rhinitis under DC 6524.  The Board will also consider DCs 
6522 and 6523 for allergic or vasomotor and bacterial 
rhinitis.  Similar to the veteran's claim for hypertension, 
the respiratory regulations were amended in October 1996 
during the pendency of the veteran's claim.  As such, the 
Board will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

Under the pre-amendment regulations, chronic atrophic 
rhinitis (DC 6501) was assigned a 10 percent evaluation with 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent rating was warranted where moderate 
crusting and ozena and atrophic changes are found.  A 50 
percent rating was warranted where massive crusting and 
marked ozena with anosmia is shown.

Under the amended regulations, DC 6501 was discontinued and 
replaced by DCs 6522, 6523, and 6524.  Under DC 6522, 
allergic or vasomotor rhinitis is rated as 10 percent 
disabling without polyps, but with a greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation will be 
assigned with polyps.  Under 6523, bacterial rhinitis is 
rated as 10 percent disabling with permanent hypertrophy of 
the turbinates and with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 50 percent evaluation will be assigned with 
rhinoscleroma.  Finally, DC 6524 permits a 20 percent 
evaluation for granulomatous infection; a 100 percent 
evaluation will be assigned for Wegener's grandulmatosis, 
lethal midline granuloma.  

Outpatient treatment notes are devoid of complaints of 
nosebleeds.  In an April 1998 VA general medical examination, 
the veteran related a history of nosebleeds since 1991 
occurring about once per month and lasting approximately 1/2 
hour.  He self-treated using tissue plugs.  His last 
nosebleed had been two months previously.  Physical 
examination showed no evidence of blood, bleeding, crusting, 
or clotting.  The veteran associated with nosebleeds with 
high blood pressure.  The final diagnoses included nosebleeds 
secondary to hypertension.  At the hearing before the Board, 
the veteran testified that the nosebleeds started after he 
was diagnosed with high blood pressure.  He had never had 
surgery on his nose, nor had it been recommended.  He treated 
the nosebleeds with cotton packing.  Upon further 
questioning, he reported that he had nosebleeds about once 
per week which lasted about one hour.  

Based on the evidence outlined above, the Board can find no 
basis on which to assign a compensable evaluation for 
nosebleeds under either the pre-amendment or current 
regulations.  First, there is no indication that the veteran 
demonstrates a nasal obstruction; therefore, neither DC 6522 
or 6523 are for application.  In addition, there is no 
evidence of a granulomatous infection.  Accordingly, no basis 
to assign a compensable rating under DC 6524.  Moreover, 
there is no evidence of atrophy of the intranasal structure 
or moderate secretions, which would warrant a compensable 
evaluation under the pre-amendment criteria. While no doubt 
the veteran's nosebleeds are distressing, there is simply no 
basis under the rating schedule to assign a compensable 
evaluation at this time.

III.  Entitlement to a Compensable Evaluation for Tension 
Headaches

The veteran's tension headaches are rating by analogy to 
migraine headaches under DC 8100.  Under Dc 8100, headaches 
will be evaluated 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating will be assigned with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation may be assigned where there is evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability  38 C.F.R. 
§ 4.124a, DC 8100 (2000). 

In a June 1993 Persian Gulf War Registry examination, the 
veteran complained of headaches 2-3 times per week which last 
all day.  In a June 1998 VA neurologic examination, he 
related a history of headaches, which started in 1997, 
approximately three times per week.  Physical examination 
revealed that he was alert, oriented, and without dysarthria, 
dysnomia, or right-left disorientation, and he was able to 
perform across the midline.  Cranial nerves were intact, 
fundi was normal, motor system revealed good power and tone.  
Coordination was within normal limits.  The clinical 
impression was tension headaches.

At the hearing before the Board, the veteran testified that 
his headaches started in basic training and were not 
associated with head trauma.  They have not been associated 
with hypertension and the veteran related that they were not 
as frequent but were very severe when they did come.  He used 
Motrin for relief.  He reported a frequency of one per month, 
sometimes two per month, lasting for two hours.  Upon further 
questioning, he reflected that that his headaches were 
sometimes so bad that he could not sleep and typically 
started late in the evening but he would be better by 
morning.

Based on a review of all the evidence of record, the Board 
finds that a compensable evaluation for tension headaches is 
not warranted.  Specifically, although the veteran reports 
headaches of up to two times per month, there is no evidence 
that the headaches are characteristically prostrating.  For 
example, he has reported that they last from two hours, to 
overnight, to all day.  However, he has never reported, nor 
is there evidence reflecting, photophobia, nausea, vomiting, 
visual defects, and irritability, or other symptoms 
characteristic of migraine headaches.  Further, he is not on 
any type of medication suggesting a level of severity of the 
headaches.  Thus, while the veteran has testified to the 
frequency of the headaches, the Board finds that the clinical 
evidence of record does not show that the headaches reflect a 
characteristic prostrating attacks contemplated by the rating 
schedule.  As such, the claim for a compensable rating must 
be denied.

With respect to all the claims for an increased rating, the 
Board has considered the veteran's written statements and 
sworn testimony that his service-connected disabilities 
claimed on appeal are worse than currently evaluated.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's service-connected disabilities 
do not warrant higher evaluations at this time.

IV. Service Connection Claims on a Direct Basis and Due to 
Undiagnosed Illness 

In addition to the regulations cited above, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.317(a)(1) (2000).  The Southwest Asia Theater of operations 
included multiple areas in and around Iraq, Kuwait, Saudi 
Arabia, Bahrain, Qatar, the Persian Gulf, and others.  
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(2000).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

As a point of clarification, the veteran has, at times, 
characterized his service-connected claims as due to the 
Persian Gulf War or as due to service in Saudi Arabia.  
However, because of the testimony offered before the Board, 
the only claim clearly characterized as due to undiagnosed 
illness currently before the Board is the claim for joint 
pain.  Where it is unclear whether the veteran intended for 
the claim to be considered as an undiagnosed illness or on a 
direct basis, both theories will be discussed.  As such, the 
claim for tinea cruris will be discussed separately.  
Moreover, the claims for entitlement to service connection 
for the residuals of a left shoulder injury and the residuals 
of a left ankle injury will be discussed separately.  
Finally, the claims for the residuals of a throat infection, 
residuals of an ear infection, and a hearing loss disability, 
which are not currently shown on the record, will be 
discussed together.  

A.  Claims for a Throat Infection, an Ear Infection, and a 
Hearing Loss Disability

Turning first to the veteran's claims for the residuals of a 
throat infection, the residuals of an ear infection, and a 
hearing loss disability, the Board finds that the claims must 
be denied on the basis that they are not currently shown on 
the record.  

1.  Residuals of a Throat Infection

As an initial matter, the Board notes that the veteran 
originally file a claim in April 1993 for a sore throat.  By 
rating decision dated in July 1994, the RO denied the claim.  
In September 1996, he filed a claim for a throat infection, 
which the RO considered as a new claim and not an application 
to reopen claim for the previously denied service connection 
for a sore throat.  The RO rendered de novo consideration, as 
will the Board.  At the hearing before the Board, the veteran 
testified that he first had problems with his throat after he 
returned from overseas.  He indicated that he developed a dry 
throat and was told he had laryngitis.  He reflected that he 
had not had any more problems since then.  

Service medical records reveal that the veteran was being 
treated for a cold in June 1989.  In July 1990, he sought 
treatment for a sore throat and was diagnosed with a viral 
upper respiratory infection.  In November 1992, he reported a 
sore throat.  However, the separation examination failed to 
show the chronic residuals of a throat infection.  Post 
service medical records reflect that he reported in a VA 
examination that he developed a sore throat and two episodes 
of laryngitis in service.  After a physical examination, the 
final diagnoses included status-post sore throat and 
laryngitis with no residuals.  In August 1996, he reported a 
sore throat, sinus trouble and difficulty hearing and was 
diagnosed with otitis externa and pharyngitis.  In a February 
1998 VA general medical examination, he reported a throat 
infection, which he attributed to service in the Persian 
Gulf.  After a physical examination, the diagnoses included 
one incident of throat infection during service which was 
found to be not chronic and not found on the examination.  As 
there is no current disorder, there is no disability to 
service connect.

2.  Residuals of an Ear Infection

With respect to the veteran's claim for the residuals of an 
ear infection, the veteran testified that he had an ear 
infection before he joined the military but noted that he 
only had a little bit of trouble with it while in service but 
never went to sick call and never received treatment.  
Service medical records are negative for the chronic 
residuals of an ear infection.  In a June 1993 Persian Gulf 
War Registry examination, the veteran's ears were noted to be 
normal.  In August 1996, he was diagnosed with otitis externa 
and treated with antibiotics.  In a February 1998 VA general 
medical examination, he reported an ear infection, which he 
attributed to service in the Persian Gulf.  After a physical 
examination, the diagnoses included one incident of ear 
infection during service which was not found on the 
examination.  Again, where there is no identifiable disorder, 
there is no disability to service connect.

3.  Hearing Loss Disability

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  

However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability, as defined by the regulation, is currently shown.  
Since service connection cannot be granted for a 
"disability" that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and, therefore, must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

At the hearing before the Board, the veteran testified that 
he was told in 1993 that he had some hearing loss on the 
right.  He reflected that his hearing was not that bad and he 
occasionally turned his head to his good side to hear.  The 
Board notes that the service medical records are negative for 
complaints of, treatment for, or a diagnosis of a hearing 
loss disability.  Post service medical records reflect that 
the veteran reported hearing loss after completing basic 
training in 1990 but had never worn hearing aids.  There was 
no diagnoses made with respect to a hearing loss disability.  
Although he testified that he could not recall undergoing 
post-service audiograms, the records shows that the veteran, 
in fact, has undergone two audiogram since service 
separation.  Specifically, a June 1993 VA audio examination 
showed hearing within normal limits.  The otoscopic 
examination was also normal.  Similarly, a February 1998 VA 
audio examination reflected that the veteran's hearing was 
within normal limits. 

Based on the above evidence, the Board concludes that the 
veteran's claims must be denied on the basis that there are 
no current disabilities shown with respect to the chronic 
residuals of a throat infection, the chronic residuals of an 
ear infection, or a hearing loss disability.  Specifically, 
as previously discussed, basic service connection requires 
that a disability must be currently manifested.  In this 
case, the medical evidence unquestionably shows, and the 
veteran has essentially testified, that he has no chronic 
problems with respect to his throat, ears, or hearing loss.  
As such, the claims must be denied.

B.  Claim for a Left Shoulder Disorder

The veteran claims that he first injured his left shoulder 
during advanced training in 1989 during drills.  He reported 
that he felt something pop and his shoulder had hurt since.  
He reported that the pain radiated from his neck and that he 
experienced muscle spasms.  He was treated with pain 
medication and therapy.  He reported that it flared up about 
once per week.  On follow-up, he testified that it was his 
right shoulder that bothered him but when further questioned 
indicated that he was not sure what shoulder because it was 
actually a muscle in his back that caused his problems.  

Service medical records reveal that the veteran sought 
treatment for a one day history of left shoulder pain in 
November 1990.  He reported a recurring injury since basic 
training.  The clinical impression was muscle pain.  In late 
December 1990, the veteran was transferred to the Persian 
Gulf theater.  In May 1992, he was treated for a two year 
history of left shoulder pain and was diagnosed with muscle 
spasm.  In November 1992, he was diagnosed with left shoulder 
myofascial pain.  However, the service separation examination 
report was negative for a left shoulder disorder.

Post service medical records reflect that the veteran 
complained of left shoulder pain in a May 1993 VA general 
medical/joints examination and attributed it to jogging while 
in advanced training in 1989.  The left shoulder X-ray report 
was normal.  After a physical examination, he was diagnosed 
with arthralgia of the left shoulder.  In a June 1993 Persian 
Gulf War Registry examination, the examiner noted that the 
veteran's complaints of a left shoulder injury existed prior 
to service in the Gulf War.  In a February 1998 VA general 
medical examination, he reported left shoulder arthralgia, 
which he attributed to service in the Persian Gulf.  Physical 
examination showed arthralgia and the final diagnosis was 
left shoulder arthralgia.  In an April 1998 addendum 
examination, the examiner noted that X-rays were normal and 
concluded that pain in the veteran's shoulder was of unknown 
etiology and did not fit any disease pattern.

To the extent that the veteran claims a left shoulder 
disability as an undiagnosed illness claim, and despite the 
most recent VA examiner's determination that the veteran's 
left shoulder arthralgia did not fit any disease pattern, 
there is ample evidence contained in the claims file which 
indicates that the disorder pre-existed the veteran's service 
in the Southwest Asia theater.  Further, the veteran has 
claimed that the disability was due to a traumatic injury to 
the shoulder.  Accordingly, the Board will consider the 
veteran's claim only on a direct basis.  

Considering the claim on a direct basis, the Board finds that 
the evidence is in relative equipoise as to whether the 
veteran's left shoulder disorder, manifested by joint pain, 
was incurred during military service.  There is 
uncontroverted evidence of complaints of left shoulder pain 
in service.  Moreover, he complained of left shoulder pain in 
the initial VA examination after service separation and was 
diagnosed with left shoulder arthralgia.  In addition, while 
X-rays have been essentially normal, there is post service, 
on-going medical evidence of complaints of left shoulder pain 
and treatment for left shoulder arthralgia.  Further, there 
is no indication that any left shoulder disability pre-
existed active duty.  Based on the above, the Board finds 
that the evidence is, at a minimum, in relative equipoise as 
to whether the veteran's left shoulder disorder was incurred 
while on active duty.  Consequently, reasonable doubt should 
be resolved in favor of the veteran and service connection 
for a left shoulder disability, manifested by joint pain, is, 
accordingly, granted. 

C.  Claim for a Left Ankle Disorder

At the hearing before the Board, the veteran testified that 
he injured his left ankle during Desert Storm when he was 
attempting to kick open a canister and felt something in his 
ankle snap.  He reported that it no longer hurt but just 
popped every now than then.  On further questioning, he 
indicated that he was told to stay off of it at the time he 
injured it but did not recall that it swelled at the time and 
noted that if he bent it a certain way it would sometimes 
pop.  He denied that it interfered with his ability to walk.  

Service medical records reflect that the veteran sought 
treatment in June 1991 for pain in the left lateral heal 
after running for five miles.  The clinical impression was 
left ankle sprain.  The service separation examination was 
negative for complaints related to the veteran's left ankle.  
Post service medical records reflect that the veteran 
complained of left ankle pain in a May 1993 VA general 
medical/joint examination report, which he maintained started 
in 1989 and was aggravated by running.  An X-ray of the left 
ankle was normal.  After a physical examination, he was 
diagnosed with arthralgia of the left ankle.  In a February 
1998 VA general medical examination, he had no complaints 
related to the left ankle.  In an April 1998 addendum 
examination, the diagnoses included left ankle sprain.

Based on the evidence outlined above, the Board finds that 
the evidence does not establish that there is an etiological 
or causal relationship between the veteran's left ankle 
arthralgia and military service, his contentions to the 
contrary notwithstanding.  Importantly, there is no 
indication that the veteran demonstrated a chronic left ankle 
disability during military service as reflected in his 
service separation examination.  Specifically, except for a 
single incident of a sprained left ankle in service, which 
appeared to resolve without chronic residuals, there is no 
evidence of an on-going left ankle problem.  Therefore, the 
Board concludes that no chronic left ankle disability was 
shown in service.  Moreover, although left ankle arthralgia 
has been reported, there is no evidence that it is related to 
the veteran's single episode of a left ankle sprain in 
service.  As such, the claim is denied.

D.  Claim for Tinea Cruris

Service medical records are negative for a skin disorder of 
any kind.  The service separation examination report is 
negative for a skin disorder of any kind.  Post service 
medical records reflect that the skin examination in a May 
1993 VA general medical examination report was normal and the 
veteran made no complaints with respect to a skin disorder.  
In a June 1993 Persian Gulf War Registry examination, the 
skin was normal.  In a February 1998 VA general medical 
examination, the veteran reported a one year history of a 
groin rash, which he attributed to service in the Persian 
Gulf.  He was diagnosed with tinea cruris.

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect a 
diagnosis of tinea cruris, which has not been related to 
service.  The provisions of 38 C.F.R. § 3.317 only apply to 
undiagnosed illnesses; therefore, service connection for the 
diagnosed disability of tinea cruris due to an undiagnosed 
illness is precluded under this regulation.  Since there is, 
of record, medical evidence attributing the veteran's skin 
disorder to a clinically-diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
must be denied.

To the extent the veteran claims a skin disorder on a direct 
basis, the Board finds that the claim must also be denied.  
First, the veteran has not provided any credible medical 
statements that would etiologically link his skin disorder 
with active duty service.  Specifically, there was no 
indication of a skin disorder in service or for several years 
thereafter.  Further, the treating physician did not 
attribute the veteran's skin disorder to military service.  
The veteran has only offered his lay opinion concerning its 
development.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his skin disorder with an event or 
incurrence while in service, cannot support a claim of 
service connection.

E.  Claim for Joint Pain Due to Undiagnosed Illness

At the time the veteran filed his initial claim, he 
complained of, among other things, problems with his right 
knee and right hand (addressed below), neck and back (already 
separately service-connected), and left shoulder and left 
ankle (addressed separately in this decision).  It appears 
that he later reported problems with his elbows.  At a 
hearing before the Board, the veteran testified that he 
experienced problems with his hands while in Saudi Arabia.  
He indicated that told the doctors and underwent X-rays.  He 
related that he had a Desert Storm protocol examination but 
was not told anything.  Motrin was the only medication he 
took for the pain.  Based on the veteran's testimony and the 
current posture of the claim, the Board finds that the 
veteran's claim for joint pain due to undiagnosed illness 
includes his hands, elbows, and knees.  However, as discussed 
below, the Board will consider the joint pain related to the 
hands and elbows, separately from the claim for joint pain 
related to the knees.

With respect to the veteran's claim for joint pain of his 
knees, service medical records reveal that he sought 
treatment for left knee pain in November 1989 and was 
diagnosed with chondromalacia patellar and treated with 
Ecotrin.  In February 1990, he reported a two month history 
of knee pain associated with physical activity.  The 
diagnosis was knee pain of unknown etiology.  In March 1990, 
he was diagnosed with a left knee strain and was treated with 
heat and a good physical therapy program was recommended.  In 
July 1992, he reported joint pain in the knee and shoulder.  
However, his March 1993 service separation examination report 
is negative for a chronic bilateral knee disability and his 
lower extremities were reported as normal.

Post service medical records reflect that the veteran was 
diagnosed with arthralgia of the right knee in a May 1993 VA 
joints examination report.  In a November 1996 VA general 
medical examination, he complained of pain in the knees and 
was diagnosed with bilateral knee pain.  In a June 1993 
Persian Gulf War Registry examination, he complained of, 
among other things, joint pain, particularly in the knees.  
Physical examination reflected joint pain in the knees and 
the diagnosis was arthralgia of questionable etiology.  In a 
February 1998 VA general medical examination report, he was 
diagnosed with chronic pain of the right knee and X-rays were 
reportedly negative.  The examiner concluded that some of the 
veteran's physical complaints could not be characterized on 
the basis of a definitive diagnosis and Persian Gulf syndrome 
might apply.  In a March 1998 VA neurological examination 
report, he was diagnosed with arthritis of multiple joints, 
including the knees, bilaterally.  In an April 1998 addendum 
examination, the examiner noted that X-rays of the knees were 
normal and concluded that the pain in the veteran's knees was 
of unknown etiology and did not fit any disease pattern. 

Despite an implication that the veteran's complaints of knee 
joint pain may be related to undiagnosed illness, the Board 
finds that the veteran's fails to satisfy the elements 
required for service connection under 38 C.F.R. § 3.317.  
Significantly, the evidence shows that the veteran's knee 
complaints began prior to his service in the Southwest Asia 
theater.  Of note, service medical records show treatment for 
knee problems as early as 1989, shortly after he entered 
military service.  There is also indications that he was 
treated for knee pain in February and March 1990, some ten 
months prior to deployment to the Persian Gulf.  Accordingly, 
the veteran fails to satisfy the requirement that the 
disability became manifest during military service in 
Southwest Asia during the Persian Gulf War and the claim for 
compensation due to undiagnosed illness must necessarily 
fail.  Further, there is some evidence that the veteran has 
been diagnosed with arthritis of the knees, although the 
Board notes the absence of X-ray confirmation of arthritis.    

Because the veteran reported knee complaints in service, the 
Board will also consider a claim for a bilateral knee 
disability on a direct basis.  However, after a review of the 
evidence the Board finds that that claim must also fail on 
the basis that there is no evidence of a chronic knee 
disability shown.  As noted above, service connection cannot 
be granted for a disability that is not currently manifested.  
In this case, there is no evidence of the chronic residuals 
of a bilateral knee disorder.  Specifically, service medical 
records, while indicating that the veteran sought treatment 
for knee complaints, reflected treatment for a knee strain, 
which was shown to be acute and transitory and resolved 
without chronic residuals, as his service separation 
examination was negative for chronic residuals of a knee 
disorder.  Therefore, the Board finds that there is no 
evidence of a chronic knee disorder in service.  Finally, 
post-service medical evidence is negative for a chronic 
bilateral knee disorder.  While the veteran has reported pain 
in his knees, the etiology of the pain has not been 
determined as evidenced by two recent separate VA 
examinations (February 1998 and March 1998) reflecting 
assessments of knee pain of unknown etiology.  Because the 
etiology of knee pain cannot be determined, service 
connection is not warranted.  The Board accordingly finds 
that the veteran's claim for service connection for a 
bilateral knee disability on a direct basis must be denied.

Turning now to the veteran's claim for joint pain of the 
hands and elbows as related to undiagnosed illness, the Board 
finds that the veteran's claim must fail.  First, service 
medical records reflect that the veteran sought treatment for 
right elbow scratches in August 1990.  There was no mention 
made of joint pain at that time.  In October 1991, he 
complained of right arm pain associated with neck discomfort 
but no separate evaluation was made with respect to the 
veteran's elbow or hand.  The service separation examination 
report showed a normal clinical evaluation of the veteran's 
upper extremities.  Because the service medical records are 
negative for complaints of, or treatment for hand or elbow 
disorders during the veteran's service in the Southwest Asia 
theater during the Persian Gulf War, or at any time during 
military service, the Board finds that the hand and elbow 
disorders did not become manifest during military service in 
the Southwest Asia theater during the Persian Gulf War.

Similarly, in a May 1993 VA general medical examination 
report, the veteran complained of right arm and hand numbness 
about every three months, lasting about one day each time for 
the past three to four years, suggesting a start date of the 
hand and arm pain to mid-1989 or mid-1990.  This statement, 
by the veteran to a VA physician, actually dates the 
veteran's complaints of hand and arm pain to prior to his 
service in the Persian Gulf (which began in December 1990).  
Such reported history was given in conjunction with the 
claim, and is therefore highly probative.  Assuming the 
veteran's testimony to be accurate, the claim again must fail 
because the disorder did not become manifest during military 
duty in the Southwest Asia theater during the Persian Gulf 
War.

However, even if the claim fails because the disorder did not 
become manifest during military service in the Southwest Asia 
theater during the Persian Gulf War, that is not the end of 
the inquiry.  Compensation may also be warranted if the 
disorder, claimed as joint pain of the hands and elbows, was 
manifest to a degree of 10 percent or more by December 31, 
2001.  See 38 C.F.R. § 3.317(a)(1)(i) (2000).  However, after 
review of the claims file, the Board finds that the veteran 
has failed to meet this standard as well and the claim must 
be denied.  As noted above, the veteran reported right arm 
and hand numbness every three months lasting one day each 
time in the May 1993 VA examination.  However, there was no 
physical examination undertaken with respect to the veteran's 
upper extremities and no diagnosis made with respect to his 
hands and arms.  

In March 1994, the veteran related that his "arthritic" 
medication was no longer working and indicated that both 
hands were getting numb and he complained of intermittent 
pain in the arms (and shoulders).  In a November 1996 VA 
general medical examination, he complained of pain, among 
other things, in the elbows and hands.  A physical 
examination revealed that the range of motion of the elbow 
was from 0-135 degrees (normal 0-145 degrees).  A hand 
examination reflected that grip strengths were normal, that 
the veteran could appose the thumbs to all finger tips, and 
that all finger tips approximated.  There was no edema.  The 
final diagnoses included normal elbow findings and arthralgia 
of the hands.  

In a February 1998 VA general medical examination, the 
veteran reported joint pain in the hands (and knees), which 
he attributed to service in the Persian Gulf.  He reported 
that his right hand became stiff in the morning and after 
exercise and then became better.  Physical examination of the 
hands revealed no swelling, and no interphalangeal joint 
pain.  Functions of the hands such as grasping, pushing, 
pulling, twisting, probing, writing, and touching were 
normal.  An X-ray of the left hand was normal and the final 
diagnoses included hand arthralgias. The examiner concluded 
that some of the veteran's physical complaints could not be 
characterized on the basis of a definitive diagnosis and 
"Persian Gulf syndrome" might apply.  

In a March 1998 VA neurological examination report, the 
veteran reported a several year history of pain in the elbow.  
Physical examination revealed that motor system showed power 
and tone in all limbs, and he had strong grips, bilaterally.  
The clinical impression was arthritis of multiple joints, 
including the elbows, bilaterally, although the Board notes 
that it does not appear that X-rays were done.  In an April 
1998 general medical examination addendum, the examiner noted 
that X-rays of the left hand were normal and concluded that 
the veteran's pain in the hands and elbows were of unknown 
etiology and did not fit any disease pattern.  Physical 
examination revealed no instability, no swelling, and no 
redness of the elbows.  Range of motion was reported as 
unrestricted at 0-145 degrees, bilaterally.  The veteran 
complained that his hands swelled and hurt but on examination 
there was no swelling, no tenderness, and no redness.  Grips 
were 5/5, bilaterally.  The thumbs readily oppose the finger 
tips and all finger tips flexed easily to the palmar crease.  

In reviewing the claims file, the Board notes that a 
reasonable reading of the most recent VA examinations suggest 
that the veteran's complaints with respect to his hands and 
elbows could not be attributed to any known clinical 
diagnosis, suggesting that they were due to an undiagnosed 
illness.  Assuming that his hand and elbow complaints are due 
to an undiagnosed illness; however, as stated above, that is 
not the end of the inquiry.  Since the disorder was not 
manifest during military service in the Southwest Asia 
theater during the Persian Gulf War, the Board must consider 
whether it is manifest to a degree of 10 percent or more.

In light of the evidence outlined above, the Board finds that 
the veteran has not established the objective indications 
necessary for service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness.  
Considering the relevant diagnostic codes for elbows and 
hands, there is no evidence that the veteran currently has a 
chronic disability which could be rated 10 percent or more.  
Specifically, a 10 percent disability rating for an elbow 
disability requires limitation of forward flexion to 100 
degrees, and limitation of extension to 45 or 60 degrees.  
Disability ratings will also be warranted with impairment of 
the flail joint of the elbow, a joint fracture, nonunion of 
the radius and ulna, impairment of the radius and ulna, and 
impairment of supination and pronation.  As essentially 
complete range of motion has been demonstrated, a compensable 
evaluation would not be warranted for limitation of motion.  
Further, the other elbow disorders have not been shown and 
are not for application.  Accordingly, the Board concludes 
that an elbow disability has not been manifest to a degree of 
10 percent or more.

Similarly, there is no evidence which would support a finding 
of a disability to the hands manifest to a degree of 10 
percent or more.  First, the diagnostic codes related to 
finger disabilities require ankylosis of some or all of the 
finger digits in order to be compensable.  Ankylosis is 
defined as stiffening or fixation of a joint.  In this case, 
the most recent VA examinations have demonstrated that the 
veteran can readily move his fingers.  Accordingly, there is 
no ankylosis shown.  As no ankylosis is shown, there is no 
basis on which to determine that the veteran's complaints of 
joint pain in the hands has been manifest to a degree of 10 
percent or more as required under the undiagnosed illness 
criteria.  Therefore, the claims for joint pain of the elbows 
and hands due to undiagnosed illness must, necessarily, be 
denied.  Finally, since there was no chronic disability 
manifested during active duty and no evidence of a nexus 
between the veteran's current complaints and military 
service, a claim for direct service connection must also 
fail. 

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for hypertension is denied.  The claim for 
entitlement to a compensable evaluation for nosebleeds is 
denied.  The claim for entitlement to a compensable 
evaluation for tension headaches is denied.

The claim for entitlement to service connection for the 
chronic residuals of a throat infection is denied.  The claim 
for entitlement to service connection for the chronic 
residuals of an ear infection is denied.

The claim for entitlement to service connection for a hearing 
loss disability is denied.

The claim for entitlement to service connection for the 
chronic residuals of a left shoulder injury, manifested by 
joint pain, is granted.

The claim for entitlement to service connection for the 
chronic residuals of a left ankle injury, manifested by joint 
pain, is denied.

The claim for entitlement to service connection for tinea 
cruris, on a direct basis and due to undiagnosed illness as a 
result of service in the Southwest Asian theater pursuant to 
38 C.F.R. § 3.317 is denied.

The claim for entitlement to service connection for joint 
pain of the knees, elbows, and hands due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

